                 Case 20-10343-LSS              Doc 600        Filed 05/11/20         Page 1 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11

BOY SCOUTS OF AMERICA AND                                         Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
                   Debtors.


_____________________________________________________________________________

                 AMENDED REQUEST FOR SPECIAL NOTICE
_____________________________________________________________________________

TO: DEBTORS, U.S. TRUSTEE, AND ALL INTERESTED PARTIES, and to their attorneys
of record herein:


          CHICKASAW COUNCIL, BOY SCOUTS OF AMERICA, INC., a party in interest

herein, requests that separate and special notice be provided to its counsel of all matters filed in

the captioned proceeding as required by the Federal Rules of Bankruptcy Proceedings and

applicable local bankruptcy rules.

          Notice should be sent to:

          Jason P. Hood                                      Daniel W. Van Horn
          Davies Hood PLLC                                   Butler Snow LLP
          22 North Front Street, Suite 620                   P.O. Box 171443
          Memphis, TN 38103-2100                             Memphis, TN 38187-1443
          Jason.Hood@davieshood.com                          Danny.VanHorn@butlersnow.com

                                                             Henry C. Shelton, III
                                                             Adams and Reese LLP
                                                             6075 Poplar Avenue, Suite 700
                                                             Memphis, TN 38119
                                                             Henry.Shelton@arlaw.com




1
        The Debtors in these chapter 11 cases, together with the four digits of each Debtor’s federal tax identification
number are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtor’s mailing address
is 1325 West Walnut Hill Lane, Irving, TX 75038.
               Case 20-10343-LSS         Doc 600     Filed 05/11/20       Page 2 of 2




        This filing does not constitute consent to jurisdiction or venue in the United States

Bankruptcy Court for the District of Delaware, and does not constitute a waiver of any rights

including the right to trial by jury.



                                              Respectfully submitted,

                                              CHICKASAW COUNCIL, BOY SCOUTS
                                              OF AMERICA, INC.

                                              By its counsel,




                                              Henry C. Shelton, III (TN 8207; AR 2010015)
                                              Adams and Reese LLP
                                              6075 Poplar Avenue, Suite 700
                                              Memphis, TN 38119
                                              (901) 525-3234
                                              Henry.Shelton@arlaw.com

Dated: May 11, 2020



                                    CERTIFICATE OF SERVICE

        I hereby certify that on May 11, 2020, the foregoing document was filed with the United
States Bankruptcy Court for the District of Delaware and served upon all parties entitled to receive
notice of filings in the above-captioned case via the Electronic Case Filing (ECF) system of the
Bankruptcy Court.




                                                                Henry C. Shelton, III
